 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. C12-1282JLR

11                              Plaintiff,               ORDER DENYING STIPULATED
                  v.                                     MOTION AS MOOT
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         Before the court is the parties’ stipulated motion to extend the deadline for filing

16   memoranda responsive to the court’s October 23, 2018, order. (See Stip. Mot. (Dkt.

17   # 488); see also 10/23/18 Order (Dkt. # 485).) The parties, along with the Community

18   Police Commission, have filed their responsive memoranda. (See CPC Mem. (Dkt.

19   //

20   //

21   //

22   //


     ORDER - 1
 1   # 489); City Mem. (Dkt. # 490); US Mem. (Dkt. # 491).) Accordingly, the court

 2   DENIES the parties’ stipulated motion as moot.

 3         Dated this 30th day of October, 2018.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
